Citation Nr: 1028553	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total 
knee replacement (TKR), right knee.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle tibial shaft fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1953 to March 1955.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO) which continued 30 percent and 10 
percent ratings for right TKR and right ankle disability 
(respectively).  In May 2010, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

At the Travel Board hearing, the Veteran testified that his right 
knee and right ankle disabilities have increased in severity.  He 
reported that he needed to wear a brace for stability.  He 
indicated that he can only walk short distances before his right 
leg gives out.  He reported an increase in swelling in both the 
knee and ankle.  He testified that he has had to receive 
cortisone shots into his knee for the increased pain.  He also 
reported that he was unable to kneel, squat, or easily climb 
stairs.  As the Veteran's last VA examination was April 2007, a 
contemporaneous examination to assess the current severity for 
the disabilities is necessary.  (A VA examination was 
scheduled in June 2009, and is noted to have been 
cancelled due to the Veteran's failure to report.  He 
testified at the hearing that he was not notified of such 
examination, and expressed willingness to report for an 
examination.  Notably, the claims file does not contain 
documentation that the Veteran was indeed notified of the 
June 2009 scheduled examination.)  

The Veteran is hereby advised that controlling law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655. 

Finally, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should arrange for the Veteran to 
be examined by an orthopedic specialist 
to determine the current severity of his 
service connected right knee and right 
ankle disabilities.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should elicit from the Veteran 
his complaints pertaining to the two 
disabilities at issue.  The examiner 
should provide a detailed description of 
all right knee and ankle pathology (and 
associated impairment of function) found, 
including range of motion studies (to 
include any further limitations due to 
pain, fatigue, weakness, incoordination or 
periods of exacerbation), and should offer 
an opinion as to whether the Veteran has 
severe painful motion or weakness of the 
knee.  The examiner must explain the 
rationale for all opinions.
2.	The RO should then readjudicate these 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



